 1   Carlton F. Gunn
     Attorney at Law
 2   65 North Raymond Ave., Suite 320
     Pasadena, CA 91103
 3   Telephone (626) 667-9580
     (E-mail: cgunnlaw@gmail.com)
 4
     Attorney for Defendant
 5   SHELDON KING
 6

 7
                               UNITED STATES DISTRICT COURT

 8
                              EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                        )   NO. 1:19-cr-00062-LJO-SKO-1
10                                                    )
                    Plaintiff-Appellee,               )
11                                                    )   ORDER FOR COPY OF
         vs.                                          )   TRANSCRIPT OF SEALED
12                                                    )   PROCEEDINGS
     SHELDON KING,                                    )
13                                                    )
                    Defendant-Appellant.              )
14                                                    )
                                                      )
15

16
                                                  ORDER
17

18         GOOD CAUSE HAVING BEEN SHOWN, the sealed document filed at Docket #53 be
19   unsealed as to defendant’s counsel only and provided to defendant’s counsel only for purposes of
20   evaluating its relevance to potential appellate issues.
21

22   IT IS SO ORDERED.
23
        Dated:     February 12, 2020
24                                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
